Citation Nr: 1422765	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for residuals of kidney cancer.

3. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.H.



ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2009 rating decision denied service connection for kidney cancer and sinusitis.  The May 2010 rating decision denied service connection for a left shoulder disability.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran was afforded a Travel Board hearing before the undersigned in March 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The issues of entitlement to service connection for kidney cancer and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left shoulder disability was not manifested in service; AC arthrosis of the left shoulder was not manifested in the first post-service year; and a left shoulder disability is not attributable to the Veteran's period of military service or any incident thereof.


CONCLUSION OF LAW

The Veteran does not have a left shoulder disability that is the result of disease or injury incurred in or aggravated by active military service, and AC arthrosis may not be presumed to have been incurred in or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection claim for a left shoulder disability, the Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). This letter was provided prior to the initial RO adjudication of his claim.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed for these claims.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the left shoulder claim. 

Regarding the left shoulder disability, the Veteran has not been afforded a VA examination.  The Board finds that there is no medical or credible lay evidence of chronic left shoulder problems in service or medical or credible lay  evidence of continuity of symptomatology ever since service.  Thus, the Board finds no basis for a VA examination or medical opinion to be obtained.  See 38 C.F.R. § 3.159(c)(4) .

In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the 'hearing officer' who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  Here, during the hearing, the Veterans Law Judge (VLJ) noted the issues on appeal, and asked questions to clarify the Veteran's contentions.  The VLJ also asked questions to determine whether there was evidence that might have been overlooked.  Furthermore, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate these claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.  Indeed, crucially, as noted above, the Board finds that there is no credible lay evidence of chronic left shoulder problems in service or credible lay evidence of continuity of symptomatology ever since service.  As service treatment records are absent any findings and medical treatment records do not show treatment for a left shoulder disability until decades after the Veteran's discharge from service, the foundation of any medical opinion would have to rest in part on the current assertions from the Veteran that he had problems in service and ever since service but the Board has found these assertions to be incredible.  Thus, there is no reasonable possibility that a medical opinion can substantiate the claim.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (indicating that a negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such inservice incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection for a Left Shoulder Disability

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the evidence of record shows radiograph results of AC arthrosis (osteoarthritis), thus 38 C.F.R. § 3.303(b) applies and will be discussed below. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection is warranted for a left shoulder disability due to an in service injury that occurred in service.  

The evidentiary record shows a current diagnosis of AC arthrosis of the left shoulder, as noted in a January 2010 VA treatment record.  Additionally, VA treatment records from August 2008 note that the Veteran reported sleep disturbance due to left shoulder pain.

Thus, the criteria of a current disability are met.

The Veteran's service treatment records reflect that his shoulders were clinically normal at the time of his April 1974 entrance examination and his December 1974 separation from active duty examination. In the December 1974 separation medical report of history the Veteran denied any symptoms associated with a shoulder disability while in service, to include symptoms of arthritis, joint pain or shoulder pain.  This report was prepared and signed by the Veteran.  In a January 1975 statement, the Veteran confirmed that there had been no change in his medical condition.  Service treatment records are silent for complaints of or treatment for shoulder pain or injury.

The first post service treatment of record is a VA treatment from August 2008.  The treatment note indicated the following:  "also reports sleep disturbance due to left shoulder pain.  Pt reports it is a constant pain, mostly at night; alleve helps temporarily with pain...Pt is in construction and does dry wall."  VA treatment records from January 2010 indicate the Veteran presented with complaints of left shoulder pain for the past 2 years.  The record noted the following:  "Pt works as a drywall layer.  He states his pain began after using a weight lifting machine to perform butterfly activities.  Most of his pain is located in the anterior shoulder.  He has not had any treatment for this."  A radiograph demonstrated severe AC arthrosis.   

In an August 2010 statement, the Veteran reported shoulder pain starting 6 years prior.  He stated the following:  "Left shoulder is from using since I am left handed.  Always pushing or pulling aircraft to and from hanger.  Never bothered me until 6 years ago."   He further stated the following:  "Once in Ft. Sill Okla I injured shoulder and was not able to use shoulder or left hand for 1 week or so.  Never went to base doctor.  Thought time would heal shoulder if not used.  Always from that time I have had problems with shoulder.  Over time it has become more an issue."  During the March 2012 hearing, the Veteran asserted that he injured his shoulder in service and that the pain had continued since then.  When asked about the onset of his shoulder pain, the Veteran testified as follows:  "Well it had given me problems through the years and it's something that, you know, I don't know if it's a man thing or what but I just would never have anything done to it until-it just finally got to the point where it was shooting pain up around my shoulders and back over to the right side."  (T. 9)  He further stated:  "I just know working on the helicopters, they had what they call a tow bar that we would hook the helicopter with and we'd literally manually push the helicopters into the bays and at that time, I noticed that I pulled something in my shoulder."  (T. 11)

The Board acknowledges that the Veteran is competent to report readily observable features or symptoms of an injury.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nonetheless, the Veteran's assertions of continuous symptoms of a left shoulder disability since service are not credible. 

The Veteran's more recently-reported history of continued symptoms of a left shoulder disability since active service is inconsistent with the other lay and medical evidence of record he has provided.  Indeed, while he now asserts that his disability began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a left shoulder disability. 

Specifically, the service separation examination report and Report of Medical History reflect that the Veteran was examined and his shoulders and joints, to include the left shoulder, were found to be clinically normal, and the Veteran had no complaints.  The Report of Medical History was prepared and signed by the Veteran.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to his subsequent assertion years later). 

During the course of this appeal, the Veteran also reported the onset of symptoms to different times.  As noted above, he reported the onset of symptoms during service at the March 2012 hearing.  On the other hand, VA treatment records indicate onset of shoulder pain in 2008.  Both the August 2008 and January 2010 VA treatment records are consistent with an onset after service.  Further, the Veteran reported in January 2010 that the shoulder pain began after using a weight-lifting machine to perform butterfly activities.  The record also notes the Veteran's job as a drywall layer.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Further the reported onset of symptoms in 2008 when seeking medical treatment is more probative than the reported onset in statements made to the VA in support of the Veteran's claim.

After review of the evidentiary record, the Board finds the probative evidence demonstrates that the Veteran did not have a left shoulder disability in service or during the presumptive period nor have symptoms of a left shoulder disability been continuous since separation from service.

As for the Veteran's statements and testimony, relating his current left shoulder disability to service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, the question involved is one of medical causation of a complex nature, and so competent medical evidence is required to substantiate the claim.  A lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation of a complex nature.  38 C.F.R. § 3.159 Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a left shoulder disability.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107, 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left shoulder disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

The Board finds that the evidence of record triggers VA's duty to assist the Veteran by affording him VA examinations.  

Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

With respect to the first McLendon element, a review of the record reveals the Veteran has been treated for sinus problems.  Specifically, private treatment records from April 2007 to March 2009 indicate treatment for sinus pressure, congestion and ear pain.  An August 2008 VA treatment record indicates the Veteran was treated for chest congestion, ear soreness and sinus discharge.  

With respect to the second McLendon element, the Veteran asserts that exposure to jet fuel in service as an aircraft mechanic and repairman is related to his current sinus problems.  His MOS is listed as a helicopter repairman.  Thus, in service exposure to jet fuel is consistent with his duties and responsibilities in service. 

With respect to the third McLendon element, the Veteran submitted a document listing the health hazards of the jet fuel used during his service.  Included in the risks is that the fuel may be irritating to the skin, eyes and respiratory tract.  During the March 2012 VA examination the Veteran stated that "whenever they started the helicopters up, they smoked extremely and when they shut them down, they smoked extremely.  And then our job was to do the refueling when they came in and needed fuel."  The Veteran asserted that he started noticing problems with his sinuses when he started advanced individual training.  During the March 2012 hearing the Veteran stated the following:  "I noticed then that every day I would go into the barracks and I could hardly breathe.  It was repetitively you know every day.  I asked the instructors then if it was something that I may not you know need to be around.  They said you know you get used to it."  The Veteran also reported having problems with his sinuses after leaving service.  

Based upon above, it appears that there is an indication that there may be a nexus between the current sinusitis and active service.  As such, the duty to provide a VA examination is triggered.  McLendon, 20 Vet. App. at 83-86.

In regard to the Veteran's kidney claim, with respect to the first McLendon element, VA treatment records from April 2009 indicate the Veteran had his left kidney removed in 2007 for cancer and thus has residuals of kidney cancer.  With respect to the second McLendon element, the Veteran asserts his kidney cancer is related to fuel exposure during service.  As discussed above, in-service exposure to jet fuel is consistent with his MOS as a helicopter repairman.  In support of his claim with respect to the third McLendon element, the Veteran submitted articles on petroleum exposure and its toxic effects.  During the March 2012 hearing, the Veteran stated that the doctors at the VA hospital only speculated on what caused his kidney cancer.  The Veteran testified as follows:  "They would say that vapor, smoke, something of that matter could do it.  I asked them if smelling the JP-4 fuel could do it.  They would say, possibly."  (T. 7)

Based upon the above, it appears that there is an indication that there may be a nexus between the residuals of kidney cancer and active service.  As such, the duty to provide VA examinations is triggered.  McLendon, 20 Vet. App. at 83-86.

The Board notes that during the March 2012 hearing the Veteran indicated he was diagnosed with kidney cancer in 2006 or 2007 at a VA Medical Center (VAMC).  VAMC records from 2006 and 2007 are not of record and thus should be obtained on remand. 

The Board also notes that the Veteran receives VA treatment through the Oklahoma City VA Medical Center and the most recent treatment records are dated in January 2011.  Therefore, while on remand, VA treatment records from the Oklahoma City VAMC dated from February 2011 to the present should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should attempt to obtain treatment records from the VA Medical Center regarding the Veteran's treatment for kidney cancer in 2006 and 2007.  If the AMC/RO cannot obtain the records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159.

2. Obtain VA outpatient treatment records from the VA Medical Center in Oklahoma City, Oklahoma dated since February 2011.

3. After any new evidence has been associated with the claims file, the Veteran should be scheduled for appropriate in-person examinations to determine whether the Veteran's sinusitis and kidney cancer are related to service.  The entire claims file should be made available to and be reviewed by the examiners, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

Sinusitis 

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis had its onset in service or is otherwise etiologically related to service.  Specifically, the examiner should address the in-service exposure to jet fuel fumes and any relation this had on the Veteran's sinusitis.  The examiner should discuss the articles submitted by the Veteran:  MSDS Document Product  JP-4; and Military Jet Fuel (JP-4) and Its Possible Implication on Public Health.  The Veteran's lay statements should be taken into account.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

Residuals of kidney cancer 

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney cancer had its onset in service or is otherwise etiologically related to service.  Specifically, the examiner should address the in-service exposure to jet fuel fumes and any relation this had on the Veteran's kidney cancer.  The examiner should discuss the articles submitted by the Veteran:  Effects of Military Fuel Vapors on the Kidney; MSDS Document Product  JP-4; and Military Jet Fuel (JP-4) and Its Possible Implication on Public Health.  The Veteran's lay statements should be taken into account.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


